 



Exhibit 10.1
THERMA-WAVE, INC.
2000 EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated effective as of July 27, 2006)
     The following constitute the provisions of the 2000 Employee Stock Purchase
Plan of Therma-Wave, Inc.
     1. Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan shall, accordingly, be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code.
     2. Definitions.
          (a) “Board” means the Board of Directors of the Company.
          (b) “Code” means the Internal Revenue Code of 1986, as amended.
          (c) “Common Stock” means Company’s common stock, par value $0.01 per
share.
          (d) “Company” means Therma-Wave, Inc., a Delaware corporation.
          (e) “Compensation” means all regular straight time gross earnings, and
shall not include commissions, payments for overtime, shift premium, incentive
compensation, incentive payments, bonuses and other compensation.
          (f) “Continuous Status As An Employee” means the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of (i) sick leave;
(ii) military leave; (iii) any other leave of absence approved by the
Administrator, provided that such leave is for a period of not more than
90 days, unless reemployment upon the expiration of such leave is guaranteed by
contract or statute, or unless provided otherwise pursuant to Company policy
adopted from time to time; or (iv) in the case of transfers between locations of
the Company or between the Company and its Designated Subsidiaries.
          (g) “Contributions” means all amounts credited to the account of a
participant pursuant to the Plan.
          (h) “Corporate Transaction” means a sale of all or substantially all
of the Company’s assets, or a merger, consolidation or other capital
reorganization of the Company with or into another corporation.

 



--------------------------------------------------------------------------------



 



          (i) “Designated Subsidiaries” means the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan; provided however that the Board shall only have the
discretion to designate Subsidiaries if the issuance of options to such
Subsidiary’s Employees pursuant to the Plan would not cause the Company to incur
adverse accounting charges.
          (j) “Employee” means any person, including an Officer, who is
customarily employed for at least twenty (20) hours per week and more than five
(5) months in a calendar year by the Company or one of its Designated
Subsidiaries.
          (k) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (l) “Offering Date” means the first business day of Offering Period.
          (m) “Offering Period” means, effective with the first Offering Period
commencing on and after August 1, 2006, a period of three (3) months commencing
on November 1, February 1, May 1 and August 1 of each year except as adjusted
pursuant to Section 19.
          (n) “Plan” means this Employee Stock Purchase Plan.
          (o) “Purchase Date” means the last day of each Offering Period of the
Plan.
          (p) “Purchase Price” means, for Offering Periods commencing on or
after August 1, 2006, 95% of the Fair Market Value (as defined in Section 7(b)
below) of a Share of Common Stock on the Purchase Date; provided however, that
the Purchase Price may be adjusted by the Board pursuant to Section 19.
          (q) “Share” means a share of Common Stock, as adjusted in accordance
with Section 18 of the Plan.
          (r) “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     3. Eligibility.
          (a) Any person who is an Employee as of the Offering Date of a given
Offering Period shall be eligible to participate in such Offering Period under
the Plan, subject to the requirements of Section 5(a) and the limitations
imposed by Section 423(b) of the Code; provided however that eligible Employees
may not participate in more than one Offering Period at a time.
          (b) Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own capital stock of
the Company and/or hold outstanding options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any subsidiary of the Company, or (ii) if such
option would permit his or her rights to purchase stock under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand

-2-



--------------------------------------------------------------------------------



 



Dollars ($25,000) of the Fair Market Value (as defined in Section 7(b) below) of
such stock (determined at the time such option is granted) for each calendar
year in which such option is outstanding at any time.
     4. Offering Periods. Effective for Offering Periods commencing on and after
August 1, 2006 the Plan shall be implemented by a series of Offering Periods of
three (3) months duration, with new Offering Periods commencing on or about
November 1, February 1, May 1 and August 1 of each year (or at such other time
or times as may be determined by the Board of Directors). The Plan shall
continue until terminated in accordance with Section 19 hereof. The Board of
Directors of the Company shall have the power to change the duration and/or the
frequency of Offering Periods with respect to future offerings, and to create
and change purchase periods within an Offering Period, without stockholder
approval if such change is announced at least five (5) days prior to the
scheduled beginning of the first Offering Period to be affected (or purchase
period, as applicable).
     5. Participation.
          (a) An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing periodic payroll deductions on
the form provided by the Company and filing it with the Company’s payroll office
prior to the applicable Offering Date, unless a later time for filing the
subscription agreement is set by the Board for all eligible Employees with
respect to a given Offering Period. The subscription agreement shall set forth
the percentage of the participant’s Compensation (subject to Section 6(a) below)
to be paid as Contributions pursuant to the Plan.
          (b) Payroll deductions shall commence on the first payroll following
the Offering Date and shall end on the last payroll paid on or prior to the
Purchase Date of the Offering Period to which the subscription agreement is
applicable, unless sooner terminated by the participant as provided in
Section 10.
     6. Method of Payment of Contributions.
          (a) A participant shall elect to have payroll deductions made on each
payday during the Offering Period in an amount not less than one percent (1%)
and not more than fifteen percent (15%) (or such greater percentage as the Board
may establish from time to time before an Offering Date) of such participant’s
Compensation on each payday during the Offering Period. All payroll deductions
made by a participant shall be credited to his or her account under the Plan. A
participant may not make any additional payments into such account.
          (b) A participant may discontinue his or her participation in the Plan
as provided in Section 10, or, on one occasion only during an Offering Period
may increase and on one occasion only during an Offering Period may decrease the
rate of his or her Contributions with respect to the Offering Period by
completing and filing with the Company a new subscription agreement authorizing
a change in the payroll deduction rate. The change shall be effective as of the
beginning of the next payroll period following the date of filing of the new
subscription agreement, if the agreement is filed at least ten (10) business
days prior to such date and, if not, as of the beginning of the next succeeding
payroll period.

-3-



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s
payroll deductions may be decreased by the Company to 0% at any time during an
Offering Period. Payroll deductions shall re-commence at the rate provided in
such participant’s subscription agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10. In addition, a
participant’s payroll deductions may be decreased by the Company to 0% at any
time during an Offering Period in order to avoid unnecessary payroll
contributions as a result of application of the maximum share limit set forth in
Section 7(a), in which case payroll deductions shall re- commence at the rate
provided in such participant’s subscription agreement at the beginning of the
next Offering Period, unless terminated by the participant as provided in
Section 10.
     7. Grant of Option.
          (a) On the Offering Date of each Offering Period, each eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Purchase Date a number of Shares of the Company’s Common Stock
determined by dividing such Employee’s Contributions accumulated prior to such
Purchase Date and retained in the participant’s account as of the Purchase Date
by the applicable Purchase Price; provided however that the maximum number of
Shares an Employee may purchase during any Offering Period shall be 600 Shares
(subject to any adjustment pursuant to Section 18 below), and provided further
that such purchase shall be subject to the limitations set forth in Sections
3(b) and 12.
          (b) The fair market value of the Company’s Common Stock on a given
date (the “Fair Market Value”) shall be determined by the Board in its
discretion based on the closing sales price of the Common Stock for such date
(or, in the event that the Common Stock is not traded on such date, on the
immediately preceding trading date), as reported by the National Association of
Securities Dealers Automated Quotation (Nasdaq) National Market or, if such
price is not reported, the mean of the bid and asked prices per share of the
Common Stock as reported by Nasdaq or, in the event the Common Stock is listed
on a stock exchange, the Fair Market Value per share shall be the closing sales
price on such exchange on such date (or, in the event that the Common Stock is
not traded on such date, on the immediately preceding trading date), as reported
in The Wall Street Journal. For purposes of the Offering Date under the first
Offering Period under the Plan, the Fair Market Value of a share of the Common
Stock of the Company shall be the Price to Public as set forth in the final
prospectus filed with the Securities and Exchange Commission pursuant to
Rule 424 under the Securities Act of 1933, as amended.
     8. Exercise of Option. Unless a participant withdraws from the Plan as
provided in Section 10, his or her option for the purchase of Shares will be
exercised automatically on each Purchase Date of an Offering Period, and the
maximum number of full Shares subject to the option will be purchased at the
applicable Purchase Price with the accumulated Contributions in his or her
account. No fractional Shares shall be issued. The Shares purchased upon
exercise of an option hereunder shall be deemed to be transferred to the
participant on the Purchase Date. During his or her lifetime, a participant’s
option to purchase Shares hereunder is exercisable only by him or her.
     9. Delivery. As promptly as practicable after each Purchase Date of each
Offering Period, the Company shall arrange the delivery to each participant, as
appropriate, the Shares

-4-



--------------------------------------------------------------------------------



 



purchased upon exercise of his or her option. No fractional Shares shall be
purchased; any payroll deductions accumulated in a participant’s account which
are not sufficient to purchase a full Share shall be retained in the
participant’s account for the subsequent Offering Period, subject to earlier
withdrawal by the participant as provided in Section 10 below. Any other amounts
left over in a participant’s account after a Purchase Date shall be returned to
the participant.
     10. Voluntary Withdrawal; Termination of Employment.
          (a) A participant may withdraw all but not less than all the
Contributions credited to his or her account under the Plan at any time prior to
each Purchase Date by giving written notice to the Company. All of the
participant’s Contributions credited to his or her account will be paid to him
or her promptly after receipt of his or her notice of withdrawal and his or her
option for the current period will be automatically terminated, and no further
Contributions for the purchase of Shares will be made during the Offering
Period.
          (b) Upon termination of the participant’s Continuous Status as an
Employee prior to the Purchase Date of an Offering Period for any reason,
including retirement or death, the Contributions credited to his or her account
will be returned to him or her or, in the case of his or her death, to the
person or persons entitled thereto under Section 14, and his or her option will
be automatically terminated.
          (c) In the event an Employee fails to remain in Continuous Status as
an Employee of the Company for at least twenty (20) hours per week during the
Offering Period in which the employee is a participant, he or she will be deemed
to have elected to withdraw from the Plan and the Contributions credited to his
or her account will be returned to him or her and his or her option terminated.
          (d) A participant’s withdrawal from an offering will not have any
effect upon his or her eligibility to participate in a succeeding offering or in
any similar plan which may hereafter be adopted by the Company.
     11. Interest. No interest shall accrue on the Contributions of a
participant in the Plan.
     12. Stock.
          (a) Subject to adjustment as provided in Section 18, the maximum
number of Shares which shall be made available for sale under the Plan shall be
3,500,000 Shares or such lesser number of Shares as is determined by the Board.
If the Board determines that, on a given Purchase Date, the number of shares
with respect to which options are to be exercised may exceed (i) the number of
shares of Common Stock that were available for sale under the Plan on the
Offering Date of the applicable Offering Period, or (ii) the number of shares
available for sale under the Plan on such Purchase Date, the Board may in its
sole discretion provide (x) that the Company shall make a pro rata allocation of
the Shares of Common Stock available for purchase on such Offering Date or
Purchase Date, as applicable, in as uniform a manner as shall be practicable and
as it shall determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Purchase Date,
and continue all Offering Periods then in effect, or (y) that the Company shall
make a pro rata allocation of the shares available for purchase on such Offering
Date or Purchase Date, as applicable, in as uniform a manner as shall be
practicable and as it shall

-5-



--------------------------------------------------------------------------------



 




determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Purchase Date, and terminate
any or all Offering Periods then in effect pursuant to Section 19 below. The
Company may make pro rata allocation of the Shares available on the Offering
Date of any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional Shares for issuance under the
Plan by the Company’s stockholders subsequent to such Offering Date.
          (b) The participant shall have no interest or voting right in Shares
covered by his or her option until such option has been exercised.
          (c) Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or in the name of the participant and
his or her spouse.
     13. Administration. The Board, or a committee named by the Board, shall
supervise and administer the Plan and shall have full power to adopt, amend and
rescind any rules deemed desirable and appropriate for the administration of the
Plan and not inconsistent with the Plan, to construe and interpret the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan.
     14. Designation of Beneficiary.
          (a) A participant may file a written designation of a beneficiary who
is to receive any Shares and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to the end of an
Offering Period but prior to delivery to him or her of such Shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Purchase Date of an Offering Period. If
a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.
          (b) Such designation of beneficiary may be changed by the participant
(and his or her spouse, if any) at any time by written notice. In the event of
the death of a participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such participant’s death,
the Company shall deliver such Shares and/or cash to the executor or
administrator of the estate of the participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such Shares and/or cash to the spouse or to any
one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.
     15. Transferability. Neither Contributions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
Shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 14) by the participant. Any such attempt
at assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Section 10.

-6-



--------------------------------------------------------------------------------



 



     16. Use of Funds. Contributions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions.
     17. Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Employees at
least annually, which statements will set forth the amounts of Contributions,
the per Share Purchase Price, the number of Shares purchased and the remaining
cash balance, if any.
     18. Adjustments Upon Changes in Capitalization, Corporate Transactions.
          (a) Adjustment. Subject to any required action by the stockholders of
the Company, the number of Shares covered by each option under the Plan which
has not yet been exercised and the number of Shares which have been authorized
for issuance under the Plan but have not yet been placed under option
(collectively, the “Reserves”), as well as the maximum number of shares of
Common Stock which may be purchased by a participant in an Offering Period, the
number of shares of Common Stock set forth in Section 12(a) above, and the price
per Share of Common Stock covered by each option under the Plan which has not
yet been exercised, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common Stock
(including any such change in the number of Shares of Common Stock effected in
connection with a change in domicile of the Company), or any other increase or
decrease in the number of Shares effected without receipt of consideration by
the Company; provided however that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an option.
          (b) Corporate Transactions. In the event of a dissolution or
liquidation of the Company, any Offering Period then in progress will terminate
immediately prior to the consummation of such action, unless otherwise provided
by the Board. In the event of a Corporate Transaction, each option outstanding
under the Plan shall be assumed or an equivalent option shall be substituted by
the successor corporation or a parent or Subsidiary of such successor
corporation. In the event that the successor corporation refuses to assume or
substitute for outstanding options, each Offering Period then in progress shall
be shortened and a new Purchase Date shall be set (the “New Purchase Date”), as
of which date any Offering Period then in progress will terminate. The New
Purchase Date shall be on or before the date of consummation of the transaction
and the Board shall notify each participant in writing, at least ten (10) days
prior to the New Purchase Date, that the Purchase Date for his or her option has
been changed to the New Purchase Date and that his or her option will be
exercised automatically on the New Purchase Date, unless prior to such date he
or she has withdrawn from the Offering Period as provided in Section 10. For
purposes of this Section 18, an option granted under the Plan shall be deemed to
be assumed, without limitation, if, at the time of issuance of the stock or
other consideration upon a Corporate Transaction, each holder of an option under
the Plan would be entitled to receive upon exercise of the option the same
number and kind of shares of stock or the same amount of property, cash or
securities as such holder would have been

-7-



--------------------------------------------------------------------------------



 




entitled to receive upon the occurrence of the transaction if the holder had
been, immediately prior to the transaction, the holder of the number of Shares
of Common Stock covered by the option at such time (after giving effect to any
adjustments in the number of Shares covered by the option as provided for in
this Section 18); provided however that if the consideration received in the
transaction is not solely common stock of the successor corporation or its
parent (as defined in Section 424(e) of the Code), the Board may, with the
consent of the successor corporation, provide for the consideration to be
received upon exercise of the option to be solely common stock of the successor
corporation or its parent equal in Fair Market Value to the per Share
consideration received by holders of Common Stock in the transaction.
          The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per Share of Common Stock covered by each outstanding option, in the event that
the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of Shares of its outstanding Common
Stock, and in the event of the Company’s being consolidated with or merged into
any other corporation.
     19. Amendment or Termination.
          (a) The Board may at any time and for any reason terminate or amend
the Plan. Except as provided in Section 18, no such termination of the Plan may
affect options previously granted, provided that the Plan or an Offering Period
may be terminated by the Board on a Purchase Date or by the Board’s setting a
new Purchase Date with respect to an Offering Period then in progress if the
Board determines that termination of the Plan and/or the Offering Period is in
the best interests of the Company and the stockholders or if continuation of the
Plan and/or the Offering Period would cause the Company to incur adverse
accounting charges as a result of a change after the effective date of the Plan
in the generally accepted accounting rules applicable to the Plan. Except as
provided in Section 18 and in this Section 19 no amendment to the Plan shall
make any change in any option previously granted which adversely affects the
rights of any participant. In addition, to the extent necessary to comply with
Rule 16b-3 under the Exchange Act, or under Section 423 of the Code (or any
successor rule or provision or any applicable law or regulation), the Company
shall obtain stockholder approval in such a manner and to such a degree as so
required.
          (b) Without stockholder consent and without regard to whether any
participant rights may be considered to have been adversely affected, the Board
(or its committee) shall be entitled to change the Offering Periods and create
and change purchase periods, limit the frequency and/or number of changes in the
amount withheld during an Offering Period, establish the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars, permit
payroll withholding in excess of the amount designated by a participant in order
to adjust for delays or mistakes in the Company’s processing of properly
completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each participant properly
correspond with amounts withheld from the participant’s Compensation, and
establish such other limitations or procedures as the Board (or its committee)
determines in its sole discretion advisable which are consistent with the Plan.

-8-



--------------------------------------------------------------------------------



 



     20. Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
     21. Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such Shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, applicable state securities laws and the requirements of
any stock exchange upon which the Shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.
          As a condition to the exercise of an option, the Company may require
the person exercising such option to represent and warrant at the time of any
such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.
     22. Term of Plan; Effective Date. The Plan shall become effective upon the
earlier to occur of its adoption by the Board of Directors or its approval by
the shareholders of the Company. It shall continue in effect until terminated
under Section 19 hereof.
     23. Additional Restrictions of Rule 16b-3. The terms and conditions of
options granted hereunder to, and the purchase of Shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A
THERMA-WAVE, INC.
2000 EMPLOYEE STOCK PURCHASE PLAN
As amended and Restated effective as of July 27, 2006
FORM OF SUBSCRIPTION AGREEMENT
                     New Election
                     Change of Election

1.   I,                                         , hereby elect to participate in
the Therma- Wave, Inc. 2000 Employee Stock Purchase Plan, as amended and
restated effective as of July 27, 2006 (the “Plan”) for the Offering Period
                                        ,                      to
                                         ,                     , and subscribe
to purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan.

2.   I authorize payroll deductions from each paycheck in the amount of
                    % of my Compensation, as those terms are defined in the
Plan, applied to this purchase. I understand that this amount must not be less
than 1% and not more than 15% of my Compensation during the Offering Period.
(Please note that no fractional percentages are permitted).

3.   I understand that all payroll deductions made by me shall be credited to my
account under the Plan and that I may not make any additional payments into such
account.

4.   I understand that all payments made by me shall be accumulated for the
purchase of shares of Common Stock at the applicable purchase price determined
in accordance with the Plan. I further understand that, except as otherwise set
forth in the Plan, shares will be purchased for me automatically on the Purchase
Date of each Offering Period unless I otherwise withdraw from the Plan by giving
written notice to the Company for such purpose.

5.   I understand that I may discontinue at any time prior to the Purchase Date
my participation in the Plan as provided in Section 10 of the Plan. I also
understand that I can increase or decrease the rate of my Contributions on one
occasion only with respect to any increase and one occasion only with respect to
any decrease during any Offering Period by completing and filing a new
Subscription Agreement with such increase or decrease taking effect as of the
beginning of the next payroll period following the date of filing of the new
Subscription Agreement, if filed at least ten (10) business days prior to such
date. Further, I may change the rate of my Contributions for future Offering
Periods by filing a new Subscription Agreement, and any such change will be
effective as of the beginning of the next Offering Period. In addition, I
acknowledge that, unless I discontinue my participation in the Plan as

 



--------------------------------------------------------------------------------



 



    provided in Section 10 of the Plan, my election will continue to be
effective for each successive Offering Period.

6.   I have received a copy of the complete “Therma-Wave, Inc. 2000 Employee
Stock Purchase Plan.” I understand that my participation in the Plan is in all
respects subject to the terms of the Plan.

7.   Shares purchased for me under the Plan should be issued in the name(s) of
(name of employee or employee and spouse only):

     8. In the event of my death, I hereby designate the following as my
beneficiary:

                 
NAME: (please print)
                   
 
  (First)       (Middle)   (Last)

     
 
   
Relationship
   
 
   
 
   
Percentage Benefit
  (Address)

                 
NAME: (please print)
                   
 
  (First)       (Middle)   (Last)

     
 
   
Relationship
   
 
   
 
   
Percentage of Benefit
  (Address)

9.   I understand that if I dispose of any shares received by me pursuant to the
Plan within 2 years after the Offering Date (the first day of the Offering
Period during which I purchased such shares) or within 1 year after the Purchase
Date, I will be treated for federal income tax purposes as having received
ordinary compensation income at the time of such disposition in an amount equal
to the excess of the fair market value of the shares on the Purchase Date over
the price which I paid for the shares, regardless of whether I disposed of the
shares at a price less than their fair market value at the Purchase Date. The
remainder of the gain or loss, if any, recognized on such disposition will be
treated as capital gain or loss. I hereby agree to notify the Company in writing
within 30 days after the date of any such disposition, and I will make adequate
provision for federal, state or other tax withholding obligations, if any, which
arise upon the disposition of the Common Stock. The Company may, but will not be
obligated to, withhold from my compensation the amount necessary to meet any
applicable withholding obligation including any withholding necessary to make
available to the Company any tax deductions or benefits attributable to the sale
or early disposition of Common Stock by me.

-2-



--------------------------------------------------------------------------------



 



10.   If I dispose of such shares at any time after expiration of the 2-year and
1-year holding periods, I understand that I will be treated for federal income
tax purposes as having received compensation income only to the extent of an
amount equal to the lesser of (1) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I paid for
the shares under the option, or (2) 5% of the fair market value of the shares on
the Offering Date. The remainder of the gain or loss, if any, recognized on such
disposition will be treated as capital gain or loss. I understand that this tax
summary is only a summary and is subject to change. I further understand that I
should consult a tax advisor concerning the tax implications of the purchase and
sale of stock under the Plan.

11.   I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

         
Signature:
       
 
 
 
   
 
       
Print Name:
       
 
 
 
   
 
       
Social Security #:
       
 
 
 
   
 
       
Date:
       
 
 
 
   
 
       
Spouse’s Signature:
       
 
 
 
   
(necessary if beneficiary is not spouse)
       
 
       
Print Name:
       
 
 
 
   

-3-



--------------------------------------------------------------------------------



 



EXHIBIT B
THERMA-WAVE, INC.
2000 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL
     I,                                         , hereby elect to withdraw my
participation in the Therma-Wave, Inc. 2000 Employee Stock Purchase Plan (the
“Plan”) for the Offering Period that began on                     
                    ,                     . This withdrawal covers all
Contributions credited to my account and is effective on the date designated
below.
     I understand that all Contributions credited to my account will be paid to
me within ten (10) business days of receipt by the Company of this Notice of
Withdrawal and that my option for the current period will automatically
terminate, and that no further Contributions for the purchase of shares can be
made by me during the Offering Period.
     The undersigned further understands and agrees that he or she shall be
eligible to participate in succeeding offering periods only by delivering to the
Company a new Subscription Agreement.

     
 
  Name and Address of Participant:
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  Signature:
 
   
 
   

       
Date:
 
 
   

